Citation Nr: 1425804	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-16 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a compensable rating for nasal varix with recurrent nose bleeds.

2.  Entitlement to an initial disability rating in excess of 10 percent for right knee chondromalacia (claimed as right knee tendonitis).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Whether new and material evidence has been presented to reopen a service connection claim for rhinitis, and if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1998 to January 1999 and from January 2003 to January 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction of the claims file is with the RO in St. Louis, Missouri.

The Board remanded this matter in June 2012.

At her August 2008 VA examination, the Veteran reported that she was not employed.  Therefore, the Board finds that the record has raised a claim for a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to a compensable rating for nasal varix with recurrent nose bleeds, an initial disability rating in excess of 10 percent for right knee chondromalacia (claimed as right knee tendonitis), and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

As to the issues of entitlement to a compensable rating for nasal varix with recurrent nose bleeds and entitlement to an evaluation in excess of 10 percent for service connected right knee chondromalacia (claimed as right knee tendonoitis), the Board finds that new VA examinations are required.  

The most recent VA examinations in connection with the Veteran's service-connected nasal varix with recurrent nose bleeds and right knee chondromalacia (claimed as right knee tendonitis) were conducted in August 2012.  In the May 2014 Appellant's Post-Remand Brief, the Veteran's representative asserts that that the Veteran's nasal condition, right knee pain, and stability continue to worsen.

In light of the statement indicating that his nasal varix with recurrent nose bleeds and right knee chondromalacia (claimed as right knee tendonitis) have increased in severity since the last VA examination, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As explained above, the record raises a claim for entitlement to TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the Board finds that the TDIU issue is not fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing TDIU or an examination to obtain an opinion as to whether his service-connected disabilities prevent him from working.  Therefore, the Board finds that a remand for such development is required.

On remand, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received for his nasal varix and right knee disabilities and take appropriate measures to obtain those records.  Any additional, pertinent VA or private treatment records should be associated with the file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  The RO should also ask the Veteran to submit any additional, pertinent lay statements relating to his claims.

In the September 2008 rating decision, the RO denied service connection for rhinitis.  In the Veteran's May 2009 VA Form 9, the Veteran challenged that determination.  The Board interprets this as a notice of disagreement with the September 2008 rating action that adjudicated this claim.  The claims file does not contain any Statement of the Case (SOC) for this issue, and therefore this claim must be remanded to provide the appellant with that document and afford him an opportunity to perfect an appeal of this issue.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his right knee disability.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file.  Any negative response should be in writing and associated with the claims file.

2.  Provide the Veteran with appropriate notice consistent with the Veterans Claims Assistance Act of 2000 (VCAA) on the issue of entitlement to a TDIU due to service-connected disabilities.

3.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge of the nature, extent and severity of his nasal varix and right knee symptoms and the impact of these conditions, as well as his other service-connected disabilities, on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

4.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his nasal varix condition.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  The examiner should indicate whether any of the following are present and to what degree: traumatic deviation of the septum, obstruction of the nasal passage on each side, loss of part of one ala, exposure of nasal passages, sinusitis, laryngitis, laryngectomy, aphonia, stenosis of the larynx including residuals of laryngeal trauma, injuries to the pharynx, allergic or vasomotor rhinitis, bacterial rhinitis, and granulomatous rhinitis.

5.  After all outstanding records have been associated with the claims file, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his right knee disability.  The claims file should be made available to and reviewed by the examiner, and the examiner must record the Veteran's complaints of pain and/or instability.  All appropriate tests and studies should be conducted.  The examiner should address the following: 

a. Indicate whether any of the following are present and to what degree: ankylosis (favorable or unfavorable); recurrent subluxation; lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; symptomatic removal of semilunar cartilage; limitation of leg flexion; limitation of leg extension; impairment of tibia and fibula; and genu recurvatum.

b. Discuss functional impairment of the knee, addressing weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  Any functional impairment should be expressed in degrees of limitation of motion, i.e., the extent of the Veteran's pain-free motion.

6.  Then readjudicate the appeal.  In doing so, the RO must specifically consider whether the Veteran's nasal varix and/or right knee claims should be referred for extraschedular consideration.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental SOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

7.  Issue a statement of the case that addresses whether new and material evidence has been presented to reopen a service connection claim for rhinitis, and if so, whether service connection may be granted.  The appellant must be informed that, in order to perfect an appeal of this issue to the Board, she must file a timely and adequate substantive appeal following the issuance of the statement of the case.

8.  If, and only if, she perfects her appeal of this claim should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


